Citation Nr: 1231010	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for residuals of skin cancer, to include basal cell carcinoma of the forearm.  






ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from January 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   The case has been before the Board on a previous occasion, and was remanded in February 2010 and October 2011 for evidentiary development.  All actions required by the remand have been accomplished.  


FINDING OF FACT

The Veteran has residuals of skin cancer as a result of a lifetime history of exposure to extensive sunlight; the first period of such exposure was in active military service.  


CONCLUSION OF LAW

The Veteran's skin cancer residuals were incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for residuals of skin cancer.  Therefore, no further development is needed with respect to this claim.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic conditions, such as malignant tumors, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Veteran in this case contends that he developed basal cell carcinoma and actinic keratosis as a result of sun exposure while in military service.  The post-service treatment records document that the Veteran developed cancer in 2004, and that he has had several surgical procedures done to treat his symptoms.  The Veteran responded well to the treatment, and he currently experiences only a residual disability.  

The Veteran does not contend, nor do the service treatment records document, that there were any symptoms of basal cell carcinoma or any other form of skin cancer present during active duty.  As noted, the Veteran acknowledges that his cancer had onset many years after service; however, it is his belief that sun exposure while in the Air Force played a causal role in the ultimate development of cancer.  

The Veteran served as an aircraft mechanic assigned to Norton AFB in San Bernardino, California.  His duties would, by necessity, involve long periods of work outside on active flight lines.  Moreover, because the Veteran served in Southern California, he was in an area that is noted to have extensive periods of sunlight throughout the year.  Thus, based on his geographical area of assignment and the duties associated with his Air Force Specialty Code (AFSC), the Board concedes the Veteran had significant sunlight exposure while on active duty.  

The Board, in noting the Veteran's sunlight exposure, initially remanded the claim so that a VA dermatologist could provide an opinion as to whether it was at least as likely as not that the Veteran's skin cancer, to include residual disability, had causal origins with in-service sunlight exposure.  The returned opinion is somewhat confusing; however, upon review of the medical conclusion contained therein, it can be seen as well-rationalized and clearly supportive of the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner stated that basal cell carcinoma with actinic keratosis is something that is expressly due to sunlight exposure, and that it is acquired "over the lifetime of the individual."  Although there was some indication of some incidental pre-service sunlight exposure in high school sports, there is nothing of record to suggest continual sunlight exposure of the kind experienced in the military until the Veteran entered the Air Force.  The examiner stated that the Veteran had extensive post-service sunlight exposure, and there was more time spent subsequent to service than in, that it was less likely that the Veteran's cancer was related to service.  Despite that, however, the examiner clearly indicated that it is the entire period of sunlight exposure which, medically, is responsible for the development of the Veteran's skin cancer.  

The Board must note that there is limited evidence of record to show what, if any, continual sun exposure the Veteran had in his time after separation.  At any rate, the initial period of intense exposure to sun was during his period as a flight line mechanic at Norton AFB.  As the examiner explained that the "lifetime" of sun exposure is what is responsible for the Veteran's cancer, even assuming that the Veteran had extensive post-service outside work/recreation in sunny areas, there was at least some of the causal exposure occurring in Air Force service.  Thus, as the Air Force time was the first period of documented sun exposure, the Board concludes that there is a causal nexus between current cancer residuals and in-service exposure to extensive sunlight.  The medical opinion, despite some equivocation in its wording, is supportive of the Veteran's contentions.  Any doubt will be resolved in the Veteran's favor, and accordingly, service connection will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of skin cancer, to include basal cell carcinoma of the forearm, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


